Per Curiam.
Defendant pled guilty to armed robbery, MCL 750.529; MSA 28.797, and was sentenced to a term of 10 to 15 years.
The sole contention on appeal is that the trial judge abused his discretion in denying defendant’s motion to reconsider sentence. Defendant claims that he was prejudiced because the attorney who represented him at the plea proceeding was not the same one representing him at sentencing.
Our review of the record reveals that the court carefully discussed the fact of substitute counsel with defendant. Defendant clearly indicated that he had no objection. The presentence report, which contained information on defendant’s juvenile record, was reviewed by defendant’s attorney at sentencing. This comported with what we view as the proper procedure under GCR 1963, 785.12, that a defendant’s attorney at sentencing rather than merely his trial attorney, receive access to and have an opportunity to comment on the presentence report. See People v Grable, 56 Mich App 221, 222-223; 223 NW2d 656 (1974).
In his discussion with counsel, the trial judge explained that he would not take into account defendant’s past juvenile record except as to those events which resulted in his entry into the Boy’s Training School and the fact that defendant was *462in the custody of the Department of Social Services as a result of prior delinquent acts. Such consideration is permissible. People v McFarlin, 389 Mich 557; 208 NW2d 504 (1973). The trial judge did not abuse his considerable discretion in denying the motion for reconsideration of sentence. See People v Martin, 393 Mich 145; 224 NW2d 36 (1974).
Affirmed.